                          United States District Court
                        Western District of North Carolina
                               Asheville Division

          Avery Joe Lail Jr.,         )              JUDGMENT IN CASE
                                      )
             Plaintiff(s),            )               1:18-cv-00337-FDW
                                      )
                  vs.                 )
                                      )
          Cleveland Riddle            )
            Mike Slagle               )
          Kella J. Phillips,          )
           Defendant(s).              )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s Order filed on January 15, 2019.

                                               January 15, 2019
